DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 13, 17, 18, and 20 each recite “an upper mounting assembly operatively connected to the locking assembly and adapted to permit the gate to move to an open position upon disengagement of the locking assembly and automatically move the gate to a closed locked position with the locking assembly”. This renders the claim indefinite, due to the phrase “automatically move the gate to a closed locked position with the locking assembly”, as the phrase “automatically move the gate to a closed locked position with the locking assembly” is vague and awkwardly worded. Examiner notes that it is unclear what exactly is intended to be claimed by the claim language “automatically move the gate to a closed locked position with the locking assembly” (i.e. does the “upper mounting assembly” use the locking assembly to automatically move the gate to a closed locked position, or is the gate, as well as the locking assembly, automatically moved to a closed locked position via the upper mounting assembly?). Appropriate correction is required. 
Claims 1, 13, 17, 18, and 20 each recite “an upper mounting assembly operatively connected to the locking assembly and adapted to permit the gate to move to an open position upon disengagement of the locking assembly”. This renders the claim indefinite, due to the phrase “to permit the gate to move to an open position upon disengagement of the locking assembly”, since it is unclear what exactly is being claimed by the phrase “upon disengagement of the locking assembly” (i.e. upon disengagement of the locking assembly with what? It is unclear what the locking assembly is being “disengaged” with. Examiner additionally notes that the term “disengage” cannot be found in the specification as originally filed, making the limitation “upon disengagement of the locking assembly” further unclear). Appropriate correction is required.
Claim 3 recites “a guide tube”. This renders the claim indefinite, as it is unclear if “a guide tube” is intended to refer to the same “a guide tube” previously recited in claim 1, from which claim 3 depends, or if multiple “guide tubes” are intended to be claimed. Appropriate correction is required.
Claim 6 recites “the horizontal section of the guide tube has walls at each end”. This renders the claim indefinite, as the phrase “at each end” is vague and unclear (i.e. “the horizontal section of the guide tube” is a three-dimensional object and is considered to have numerous “ends”, and therefore it is unclear which ends “each end” is referring to).  Appropriate correction is required.
Claim 7 recites “wherein connected to the linking rod is a backing plate”. This renders the claim indefinite, as “the linking rod” lacks proper antecedent basis and is unclear (i.e. what exactly is being referred to by “the linking rod”?). Appropriate correction is required.
Claim 11 recites “the guide tube has a vertical section having spring prongs”. This renders the claim indefinite, since it is unclear if the “a vertical section” recited in claim 11 is intended to refer to the “a guide tube having a vertical section” previously recited in claim 1, from which claim 11 depends, or if a different “vertical section” of the guide tube is being claimed. Appropriate correction is required.  
Claim 15 recites “a middle mounting guide has a bore”. This renders the claim indefinite, since it is unclear if the “a middle mounting guide” and “a bore” recited in claim 15 are intended to refer to the “a middle mounting guide” and “a bore” previously recited in claim 13, from which claim 15 depends, or if a different “a middle mounting guide” and “a bore” are being claimed. Appropriate correction is required.
Claim 17 recites “the vertical section of the guide tube is on a lower edge”. This renders the claim indefinite, as, the phrase “the vertical section of the guide tube is on a lower edge” is vague and unclear (i.e. the vertical section of the guide tube is on a lower edge of what? How can a “vertical section” be “on a lower edge”?). Appropriate correction is required.
Claim 18 recites “the horizontal section of the guide tube has walls at each end”. This renders the claim indefinite, as the phrase “at each end” is vague and unclear (i.e. “the horizontal section of the guide tube” is a three-dimensional object and is considered to have numerous “ends”, and therefore it is unclear which ends “each end” is referring to).  Appropriate correction is required.
Claim 19 recites “wherein connected to the linking rod is a backing plate that is positioned to engage a spring to bias the linking rod to a locked position”. This renders the claim indefinite, as “the linking rod” lacks proper antecedent basis and is unclear (i.e. what exactly is being referred to by “the linking rod”?). Appropriate correction is required.
Claim 20 recites “a spring disposed in a vertical section of the guide tube”. This renders the claim indefinite, as the term “the guide tube” lacks preop antecedent basis and is unclear (i.e. what exactly is “the guide tube”?). Appropriate correction is required.
Claims 2, 5, 8-10, 12-13, and 16 are rejected as depending from a base rejection

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 8-13, 15-18, and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Sharp (US 5,557,889).
Regarding claim 1, as best understood, Sharp discloses a self-locking gate assembly, comprising: a gate having a first hollow member and a second hollow member (Figure 11, elements 34’ and 36’) connected by a vertical support (Figure 11, at least element 60); a locking assembly (See at least Figures 15-16 and 19, considered at least elements 70, 394, 72, 372, 376), associated with the first hollow member; an upper mounting assembly (Considered generally elements shown in Figure 14, including at least elements 262, 264, 62, 280, 268) operatively connected to the locking assembly (Examiner notes that all structural elements of the gate are “operatively connected”) and adapted to permit the gate to move to an open position upon disengagement of the locking assembly and automatically move the gate to a closed locked position with the locking assembly; and the upper mounting assembly having a guide tube having a vertical section (Figure 14, considered elements 262 and 264) and a horizontal section (Figures 11 and 14, element 62) that extends transversely away from the vertical section.  
Regarding claim 2, as best understood, Sharp discloses wherein the locking assembly has a spring pin) connected to a linkage rod with a locking tip at one end (Figure 16, at least elements 376, 372, 416, 430).
Regarding claim 3, as best understood, Sharp discloses wherein the upper mounting assembly has a mounting plate (Figure 14, element 274), a mounting shaft (Figure 14, element 62), and a guide tube (Figure 14, element 262) rotatably connected to the mounting shaft.  
Regarding claim 5, as best understood, Sharp discloses wherein the vertical section of the guide tube on a lower edge has a cut-out on opposite sides (See Figure 14, considered lower edge of element 262, area of element 62).
Regarding claim 6, as best understood, Sharp discloses wherein the vertical section of the guide tube is on a lower edge and has a cut- out on opposite sides (See Figure 14, considered lower edge of element 262, area of element 62).
Regarding claim 8, Sharp discloses wherein the upper mounting assembly has a mounting shaft (Figure 14, element 62) with an outwardly extending projection that aligns with a slot (Figure 14, considered “slot” between elements 262 and 264) in a guide tube.  
Regarding claim 9, as best understood, Sharp discloses a spring (Figure 14, element 308) disposed in a vertical section of the guide tube and adapted to bias the gate toward a closed position.  
Regarding claim 10, as best understood, Sharp discloses a bottom mounting assembly (See Figure 11, at least elements 266 and 64) connected to the second hollow member.  
Regarding claim 11, as best understood, Sharp discloses wherein the guide tube has a vertical section having spring prongs (Figure 14, elements 318 and 306) that extend outwardly.  
Regarding claim 12, as best understood, Sharp discloses an extension (Figures 15-16, considered at least element 70) connected to an end of the gate opposite the mounting assembly.  
Regarding claim 13, as best understood, Sharp discloses A self-locking gate assembly, comprising: a gate having a first hollow member and a second hollow member  (Figure 11, elements 34’ and 36’) connected by a vertical support (Figure 11, at least element 60); a locking assembly (See at least Figures 15-16 and 19, considered at least elements 70, 394, 72, 372, 376) associated with the first hollow member; a plurality of mounting guides (See at least Figure 11, elements 262, 264, and 266) attached to the gate and adapted to permit the gate to move to an open position upon disengagement of the locking mechanism; and to automatically move the gate to a closed locked position with the locking assembly; and where a middle mounting guide has a bore that receives a spring (Figure 14, element 308) and a tensioning knob (Figure 14, element 274).  
Regarding claim 15, as best understood, Sharp discloses wherein a middle mounting guide has a bore with an angled cam surface (Figure 14, area in which element 274 is received) adapted to receive a cam (Figure 14, element 274) attached to a mounting shaft.  
Regarding claim 16, as best understood, Sharp discloses wherein the locking assembly interacts with at least one of the plurality of mounting guides to lock the gate in a closed position (Examiner notes that all portions of the gate assembly are considered to “interact” for the gate to function as intended, including for locking the gate in a closed position).  
Regarding claim 17, as best understood, Sharp discloses a self-locking gate assembly, comprising: a gate having a first hollow member and a second hollow member (Figure 11, elements 34’ and 36’) connected by a vertical support (Figure 11, at least element 60); a locking assembly (See at least Figures 15-16 and 19, considered at least elements 70, 394, 72, 372, 376), associated with the first hollow member; an upper mounting assembly (Considered generally elements shown in Figure 14, including at least elements 262, 264, 62, 280, 268) operatively connected to the locking assembly (Examiner notes that all structural elements of the gate are “operatively connected”) and adapted to permit the gate to move to an open position upon disengagement of the locking assembly and automatically move the gate to a closed locked position with the locking assembly; and the upper mounting assembly having a guide tube having a vertical section (Figure 14, considered elements 262 and 264) and a horizontal section (Figures 11 and 14, element 62) that extends transversely away from the vertical section, wherein the vertical section of the guide tube is on a lower edge and has a cut- out on opposite sides (See Figure 14, considered lower edge of element 262, area of element 62).
Regarding claim 18, as best understood, Sharp discloses a self-locking gate assembly, comprising: a gate having a first hollow member and a second hollow member (Figure 11, elements 34’ and 36’) connected by a vertical support (Figure 11, at least element 60); a locking assembly (See at least Figures 15-16 and 19, considered at least elements 70, 394, 72, 372, 376), associated with the first hollow member; an upper mounting assembly (Considered generally elements shown in Figure 14, including at least elements 262, 264, 62, 280, 268) operatively connected to the locking assembly (Examiner notes that all structural elements of the gate are “operatively connected”) and adapted to permit the gate to move to an open position upon disengagement of the locking assembly and automatically move the gate to a closed locked position with the locking assembly; and the upper mounting assembly having a guide tube having a vertical section (Figure 14, considered elements 262 and 264) and a horizontal section (Figures 11 and 14, element 62) wherein the horizontal section of the guide tube has walls at each end with aligned and centrally located apertures adapted to receive a locking rod (Figure 14 element 290).  
Regarding claim 20, as best understood, Sharp discloses a self-locking gate assembly, comprising: a gate having a first hollow member and a second hollow member (Figure 11, elements 34’ and 36’) connected by a vertical support (Figure 11, at least element 60); a locking assembly (See at least Figures 15-16 and 19, considered at least elements 70, 394, 72, 372, 376), associated with the first hollow member; an upper mounting assembly (Considered generally elements shown in Figure 14, including at least elements 262, 264, 62, 280, 268) operatively connected to the locking assembly (Examiner notes that all structural elements of the gate are “operatively connected”) and adapted to permit the gate to move to an open position upon disengagement of the locking assembly and automatically move the gate to a closed locked position with the locking assembly; a spring (Figure 14, element 308) disposed in a vertical section of the guide tube (Figure 14, element 264) and adapted to bias the gate toward a closed position; the upper mounting assembly having a mounting shaft (Figure 14, element 62)  with an outwardly extending projection that aligns with a slot in a guide tube (See Figure 14).

Allowable Subject Matter
As best understood, claims 7 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/Examiner, Art Unit 3634